El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Luis Iturrino López alegó ser inocente al leérsele la acu-sación por ataque con intención de cometer homicidio, y se le designó un letrado para que le defendiera. El caso fué señalado para juicio y el juez de distrito, a moción del fiscal, designó tres peritos con el fin de que examinaran al acusado-*945sobre su estado mental. Uno de estos peritos se enfermó y se nombró nn sustituto. Un asiento hecho en las minutas' expresa que esta orden designando el sustituto fue dictada a petición conjunta de.l letrado del acusado y del fiscal. Lueg*o de haberse ordenado la reclusión del acusado en un asilo, su abogado solicitó se corrigiera este asiento, basado en que la constancia de que él se había unido a la moción para que se designara un perito médico sustituto era contraria a la rea-lidad. El juez de distrito dictó entonces la siguiente orden:
“La Corte en este caso ordena que por la Secretaría no se ra-dique la moción .‘Corrección de las Minutas’ presentada por el acu-sado por no haberse fijado en la misma el sello de impuesto forense de nn dólar, siendo ésta la primera comparecencia por escrito del acusado, y no ser este acusado insolvente.”
 El artículo 11 de la “Ley para determinar la organización del Colegio de Abogados de Puerto Pico, especificar sus funciones y deberes, y para otros fines,” aprobada el 14 de mayo de 1932 (Leyes de ese año (núm. 43), página 523),lee así:
“Articuló 11. — Será deber de todo abogado adherir al primer es-crito que presentare en cualquier acción o procedimiento judicial un¡ sello que el Colegio adoptará y expedirá por valor de un (1) dólar.”’
Este es un deber impuesto al abogado como miembro del colegio. No se fija penalidad alguna por dejar de cumplir este deber, a no ser por los términos del artículo anterior, que lee:
“Artículo 10. — Cualquier miembro que no pague su cuota y que en los demás respectos qsté clasificado como miembro del Colegio que-dará suspendido como tal miembro, pero podrá rehabilitarse mediante el pago de lo que adeude por aquel concepto.”
El cumplimiento de este deber no se hizo condición pre-cedente a la radicación del documento'. La acción o procedi-miento judicial a que se hace referencia en el artículo 11, son, a nuestro juicio, aquéllos en que el abogado comparece vo-luntariamente en representación de un cliente por quien ha *946sido contratado. Un caso criminal en que el abogado ba sido designado por la corte y colocado así en nna posición tal qne no pnede negarse a actuar como defensor de un acusado, no es una acción o procedimiento de tal índole. Nos sentimos renuentes a creer que fuera la intención de la Legislatura privar al acusado en una causa criminal de los beneficios pro-venientes del nombramiento de un letrado hecho por la corte, ■en caso de que el abogado deje de adherirle o se niegue a ad-herirle el sello requerido por el artículo 11 de al ley de 1982.
En vista de la conclusión anterior, no es necesario que consideremos otros aspectos interesantes del caso.

La orden objeto del recwrso debe ser revocada.

Los Jueces Señores Presidente del Toro y Asociado Cor-dova Dávila no intervinieron.